Citation Nr: 9902081	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
laparoscopy scar.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1993 to 
October 1996.  




This appeal arose from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Boise, Idaho Regional 
Office (RO).  The RO granted entitlement to service 
connection for a laparoscopy scar but assigned a 
noncompensable evaluation.  

In January 1999 the service representative at the Board of 
Veterans Appeals (Board) requested that the prior January 
1998 RO denial of entitlement to service connection for 
concussion residuals be reconsidered.  This issue has been 
neither procedurally prepared nor certified for appellate 
review and is referred to the RO for a determination as to 
whether the representative intended to file a notice of 
disagreement with the prior RO denial, and any other 
appropriate action.  


FINDINGS OF FACT

1.  The service connected superficial laparotomy scar is well 
healed and faint without evidence of poor nourishment, 
repeated ulceration, tenderness on objective demonstration, 
or limitation on function of part affected.  

2.  The laparoscopy scar has not rendered the veterans 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
laparotomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent a laparoscopy for right lower quadrant 
pain in 1993.  An April 1996 Medical Board examination report 
contains no notation of complaints of pain or tenderness of 
the surgical scar and the abdomen was unremarkable.  

On discharge there was no evidence that the veteran had a 
tender, painful, ulcerated, adherent or otherwise disabling 
laparoscopy scar.  

In August 1997, in connection with her original claim for 
entitlement to service connection, the veteran underwent a VA 
examination.  She reported that she was not having pain at 
the site of her laparoscopy scar, but she felt that it was 
not healing and drained a little.  On objective examination, 
there was a small open scar at the umbilicus that was not 
draining at the time.  There was no redness or tenderness.  
The impression was status post laparoscopy scar with 
drainage, moderate impairment.  

In her Notice of Disagreement (NOD) submitted in January 
1998, and in her subsequent substantive appeal submitted in 
April 1998, the veteran reported that she had aching and 
weeping at the site of her laparoscopy scar.  She maintained 
that her scar was not well healed and was painful with 
pressure.  

Another VA examination was performed in September 1998.  The 
veteran reported that she had weeping at the umbilicus after 
her laparoscopy.  She reported that there would be 
intermittent scab formation followed by more weeping.  She 
estimated the amount of fluid from weeping at approximately 
three drops, and reported that she would note it on her 
shirt.  She told the examiner that she had not had any 
weeping for two months.  


The examiner found the scar, which was buried in the naval 
area, to be very faint.  There was no tenderness.  There 
was no exudate with pressure on the umbilicus.  There was no 
sign of crusting or other abnormality.  The examiner found 
that the reported previous weeping had resolved and that 
there was no disability.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain  the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1.  

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect  the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2.



It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

A superficial scar that is poorly nourished with repeated 
ulceration may be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118; Diagnostic Code 7803.

A superficial scar that is tender and painful on objective 
demonstration may be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118; Diagnostic Code 7804.

Other scars are rated on limitation of function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determines that the claim is 
well grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  





The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  The veteran has 
not identified additional sources of pertinent records and 
she has been provided with two VA examinations.  

The veterans contention is that her scar is not well healed.  
She reported weeping and a constant ache in the area of the 
scar.  

Even a superficial scar (such as the veterans, that is faint 
and buried in the umbilicus area) may be compensable, but 
there must be some evidence of disability. Despite the 
veterans contentions of achiness and weeping, the fact 
remains that there is no current objective evidence of these 
symptoms.  

The VA medical examiner who performed the September 1998 
examination found no tenderness, weeping, crusting or other 
evidence of current disability.  In fact, the veteran told 
the VA examiner that she had not had weeping from the site of 
her umbilical scar for two months.  This is probative 
evidence that the scar is healed as was concluded by the 
examiner.  

While the history of the veterans symptoms and treatment 
were considered, where an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veterans scar is clearly not poorly nourished, 
repeatedly ulcerated, tender and painful on objective 
demonstration, or productive of limitation on function of the 
body part affected.  None of the requisite criteria for 
assignment of an increased (compensable) evaluation under the 
pertinent diagnostic codes has been satisfied.  38 C.F.R. 
§ 4.118;  Diagnostic Codes 7803, 7804, 7805.


The appellants laparoscopy scar has not rendered her 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding a grant of 
entitlement to an increased (compensable) evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellants 
laparoscopy scar.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased (compensable) evaluation for the claimants 
laparoscopy scar with application of all pertinent governing 
criteria.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
3.321(b)(1(), 4.1, 4.2, 4.3, 4.7, 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805.


ORDER

Entitlement to an increased (compensable) evaluation for a 
laparoscopy scar is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that an NOD concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  

The date that appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
that you have received is your notice of the action taken on 
your appeal by the Board.  
- 2 -
